Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’’
DETAILED ACTION
	Applicant’s arguments, filed 8/22/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

DETAILED ACTION
Election by Original Presentation
Amended claims 14-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2-11, drawn to a construct comprising a plurality of magnetic nanoparticles, classified in CPC A61K49/186.
II.	Claims 14-16, drawn to a method for the treatment or diagnosis of a disease, classified in CPC A61K 41/0052.**

**The Examiner notes that “MRI imaging means” recited in claim 16 is not a statutory class of patentable subject matter.  For purposes of restriction, as claim 15 of Group II contains language directed to MRI imaging body districts, claim 16 is included in Group II. 

The inventions are distinct, each from the other because of the following reasons:	
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product.  Specifically, the product can be used as a pesticide, as catechol is a known pesticide agent.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 1, the phrase “said nanometric magnetite particles with surface functionalized with catechol arranged in an assembly in which each of said nanometric magnetite particles with surface functionalized with catechol is in contact with at least one other of said nanometric magnetite particles with surface functionalized with catechol” doesn’t make grammatical sense.  It’s unclear what “said nanometric magnetite particles with surface functionalized with catechol arranged in an assembly” means.  There is no said “nanometric magnetite particles with surface functionalized with catechol arranged in an assembly” previously recited in the claim, so this recitation lacks proper antecedent basis.  Alternatively, the intent of the limitation may be to add a verb somewhere in the clause, such as what “said nanometric magnetite particles with surface functionalized with catechol are arranged in an assembly.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2011147926 A2 to Reimhult (IDS filed 12/16/2020).  Reimhult discloses (page 10, lines 8-15; page 15, line 32, page 44, lines 3-18; page 46, line 25 to page 50, line 26; Figure 2) a nitro-DOPA-palmityl SPION iron oxide nanoparticle (a magnetic nanoparticle), the nanoparticle surface is functionalized with nitro-DOPA, a compound comprising a catechol group characterized by a hydrophobic reactivity which is not bound to the particle surface (functionalized with catechol having an end part, not bound to the particle surface, presenting hydrophobic reactivity).  The iron oxide is magnetite.  The nanoparticles are formulated with 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) and 1,2-dioeyl-sn-glycero-3-phosphethandiamine-N-[methoxyPEG]2000 to form liposomes. The nanoparticles are used in NMR imaging (Examples).   The nanoparticles may be combined with therapeutic agents such as anti-cancer agents (page 30-32, bridging paragraph).   As the plurality of magnetic nanoparticles consisting of nanometric magnetite particles whose surface is functionalized with catechol is mixed together, they are arranged in an assembly in which each of said nanometric magnetite particles with surface functionalized with catechol is in contact with at least one other of said nanometric magnetite particles with said surface functionalized with catechol.
Applicant argues that Reimult fails to teach “said nanometric magnetite particles with surface functionalized with catechol arranged in an assembly in which each of said nanometric magnetite particles with surface functionalized with catechol is in contact with at least one other of said nanometric magnetite particles with surface functionalized with catechol” as illustrated in Figure 3 of the application.  Applicant argues that instant claim 2 and Reimhult are directed to achieving different effects, which leads to different structures of the particles of the two inventions.  In contrast to the instant application, Reimhult seeks to avoid overheating, and the particles of Reimult therefore cannot read on the present invention.  The other references cited further fail to teach or suggest the features of the present claims. 
Applicant’s arguments have been fully considered but are not found persuasive.  As an initial matter, the phrase “said nanometric magnetite particles with surface functionalized with catechol arranged in an assembly in which each of said nanometric magnetite particles with surface functionalized with catechol is in contact with at least one other of said nanometric magnetite particles with surface functionalized with catechol” does not make grammatical sense.   It’s unclear what “said nanometric magnetite particles with surface functionalized with catechol arranged in an assembly” means.  There is no said “nanometric magnetite particles with surface functionalized with catechol arranged in an assembly” previously recited in the claim, so this recitation lacks proper antecedent basis.  Alternatively, the intent of the limitation may be to add a verb somewhere in the clause, such as what “said nanometric magnetite particles with surface functionalized with catechol are arranged in an assembly.”  Further, although the claims are read in light of the specification, limitations from the specification, i.e., Figure 3 is not a claim limitation.   Regarding applicant’s argument that Reimult has a different use for the composition and therefore the composition must be different, a different intended use of a composition by applicant than the intended use in the prior art does not make a patentable distinction when the two compositions are identical.  In the present case, the composition of Reimult meets the present claims, that is, Reimult teaches (page 10, lines 8-15; page 15, line 32, page 44, lines 3-18; page 46, line 25 to page 50, line 26; Figure 2) a nitro-DOPA-palmityl SPION iron oxide nanoparticle (a magnetic nanoparticle), the nanoparticle surface is functionalized with nitro-DOPA, a compound comprising a catechol group characterized by a hydrophobic reactivity which is not bound to the particle surface (functionalized with catechol having an end part, not bound to the particle surface, presenting hydrophobic reactivity).  The iron oxide is magnetite.  The nanoparticles are formulated with 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) and 1,2-dioeyl-sn-glycero-3-phosphethandiamine-N-[methoxyPEG]2000 to form liposomes. The nanoparticles are used in NMR imaging (Examples).   The nanoparticles may be combined with therapeutic agents such as anti-cancer agents (page 30-32, bridging paragraph).   As the plurality of magnetic nanoparticles consisting of nanometric magnetite particles whose surface is functionalized with catechol is mixed together, they are arranged in an assembly in which each of said nanometric magnetite particles with surface functionalized with catechol is in contact with at least one other of said nanometric magnetite particles with said surface functionalized with catechol.  As the composition of Reimult is identical to the instant composition, it fairly reads on the claims.

Claims 2, 4, and 10-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2012177039 A2 to Park (IDS filed 12/16/2020).   Park discloses (paragraphs 13, 58, and 83-106) iron oxide magnetite nanoparticles, the nanoparticle surface is covered with a PEG-PEI graft copolymer functionalized with poly-3,4-dihydroxyphenylalanine (a compound comprising a catechol).  The phenyl ring of the phenylalanine molecule represents a group with hydrophobic reactivity which is not bound to the particle surface (functionalized with catechol having an end part, not bound to the particle surface, presenting hydrophobic reactivity).   The nanoparticles are prepared from an organic solution of polymer dissolved in a solvent, mixed with a suspension of nanoparticles coated with an organic binder, both in the same solvent, and an aqueous solution of Na2HPO4 are mixed in a constant flow in a mixing cell with batch or continuous synthesis (paragraphs 6-7; Examples). The nanoparticles are injected into a rabbit and reach the lymph nodes (Example 4), which contain cells of the immune system.  As the plurality of magnetic nanoparticles consisting of nanometric magnetite particles whose surface is functionalized with catechol is mixed together, they are arranged in an assembly in which each of said nanometric magnetite particles with surface functionalized with catechol is in contact with at least one other of said nanometric magnetite particles with said surface functionalized with catechol.  Applicant raises no specific arguments regarding Park.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2011147926 A2 to Reimhult in view of US 2012237605 to Messersmith (IDS filed 12/16/2020).  The relevant portions of Reimhult are given above.
Reimhult fails to teach incorporation of gold nanorods.
Messersmith teaches coated gold nanorods that can be targeted to cells for treatment of cancer, bacterial infections, and for use in diagnostic imaging (abstract; paragraphs 8-19).  The gold nanorods may be combined with an iron oxide particle magnetic particle for magnetic based imaging (paragraph 18).  
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to combine the nanoparticles of Reimhult and Messersmith into a single composition (construct).  The motivation for this is that Messersmith teaches that combining its gold nanorods with iron oxide particle magnetic particles allows them to be used for magnetic-based imaging.  Applicant’s arguments regarding Reimhult are addressed above.


Claims 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2011147926 A2 to Reimhult in view Abolfazi (International Journal of Medicine, 2012; IDS filed 12/16/2020).
The relevant portions of Reimhult are given above.
Reimhult fails to teach a PLGA-b-PEG-COOH polymer of instant formula (I).
Abolfazi teaches a PLGA-b-PEG-COOH polymer corresponding to instant formula (I) which may be used for the treatment of cancer (abstract; Synthesis of superparamagnetic magnetic nanoparticles). 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to combine the composition of Reimhult and Abolfazi for the treatment of cancer.  The motivation for this is that both Reimhult and Abolfazi teach that their compositions may be used for the treatment of cancer and it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The examiner notes that claim 6 depends from claim 5. The scope of claim 5 is unclear as claim 5 depends from itself.  As the scope of claim 5 is unclear, so is the scope of its dependent claims, claims 6 and 8-9.  For the purposes of comparing claim 6 to the prior art, the examiner is interpreting a possible intent of claim 6 is that the biodegradable nanomicelle consisting of (PLGA-b-PEG-COOH) is combined with the magnetic nanoparticles of claim 1.    Applicant’s arguments regarding Reimhult are addressed above.

Claims 2-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012177039 A2 to Park (IDS filed 12/16/2020 in view of US 2012237605 to Messersmith (IDS filed 12/16/2020).  Park discloses (paragraphs 13, 58, and 83-106) iron oxide magnetite nanoparticles, the nanoparticle surface is covered with a PEG-PEI graft copolymer functionalized with poly-3,4-dihydroxyphenylalanine (a compound comprising a catechol).  The phenyl ring of the phenylalanine molecule represents a group with hydrophobic reactivity which is not bound to the particle surface (functionalized with catechol having an end part, not bound to the particle surface, presenting hydrophobic reactivity).   The nanoparticles are prepared from an organic solution of polymer dissolved in a solvent, mixed with a suspension of nanoparticles coated with an organic binder, both in the same solvent, and an aqueous solution of Na2HPO4 are mixed in a constant flow in a mixing cell with batch or continuous synthesis (paragraphs 6-7; Examples). The nanoparticles are injected into a rabbit and reach the lymph nodes (Example 4), which contain cells of the immune system.    Figure 12(b) of Park shows, that although some particles are dispersed, many are clustered together into clusters of a plurality of nanoparticles.  Thus, the dispersed nanoparticles of Park are a construct comprising a cluster of a plurality of magnetite nanoparticles wherein the surface of the clustered nanoparticles is functionalized with catechol to provide hydrophobic reactivity to said cluster of nanoparticles, and said cluster of nanoparticles is encapsulated in a biocompatible polymeric matrix.   
Park fails to teach incorporation of gold nanorods.  
Messersmith teaches coated gold nanorods that can be targeted to cells for treatment of cancer, bacterial infections, and for use in diagnostic imaging (abstract; paragraphs 8-19).  The gold nanorods may be combined with an iron oxide particle magnetic particle for magnetic based imaging (paragraph 18).  
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to combine the nanoparticles of Park and Messersmith into a single composition.  The motivation for this is that Messersmith teaches that combining its gold nanorods with iron oxide particle magnetic particles allows them to be used for magnetic-based (MRI) imaging.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
December 13, 2022